DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “the outer layer including a distal outer layer on a distal end portion of the shaft, an intermediate outer layer proximal to the distal outer layer, and a proximal outer layer proximal to the intermediate outer layer, the distal outer layer, each of the intermediate outer layer, and the proximal outer layer being arranged on the outer peripheral surface of the inner layer” [emphasis added]. However, the grammatical formatting (particularly the commas separating the 
The first collection of subclasses “the outer layer including a distal outer layer on a distal end portion of the shaft, an intermediate outer layer proximal to the distal outer layer, and a proximal outer layer proximal to the intermediate outer layer” is understood to require the outer layer to be comprises of three distinct sections: i.e. a distal outer layer, an intermediate outer layer, and a proximal outer layer. However, the commas separating the following subclauses creates confusion as to which subclauses are linked and which subclauses are separate. Specifically, it is unclear if the limitation should read:
“and a proximal outer layer proximal to the intermediate outer layer and the distal outer layer;
Wherein each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral surface of the inner layer” –OR-
“and a proximal outer layer proximal to the intermediate outer layer;
Wherein the distal outer layer and each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral inner surface of the inner layer”.
In other words, it is unclear if the “distal outer layer” is recited in the claim as to specify the location of the proximal outer layer as being proximal to the distal outer layer 
Regarding Claims 12 and 17, related to above, Applicant recites the limitation(s) “, and a proximal outer layer proximal to the intermediate outer layer, each of the intermediate outer layer, and the proximal outer layer arranged on the outer peripheral surface of the inner layer” [emphasis added]. The punctuation here creates unclear and ambiguous separation of clauses such that it is unclear as to whether or not both the proximal outer layer AND the intermediate outer layer are “arranged on the outer peripheral surface of the inner layer”. It is unclear if Applicant is attempting to claim:
“…and a proximal outer layer proximal to the intermediate outer layer;
Wherein each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral surface of the inner layer” of the separated subclause “each of the intermediate outer layer” is intended to modify the preceding subclause or is intended to be part of an independent subclause.
Regarding Claims 1, 12, and 17 Applicant recites the limitation “arranged on the outer peripheral surface of the inner layer”. However, the metes and bounds of “arranged on” cannot be adequately determined based upon the originally filed detailed disclosure so as to parse exactly what relationship is being claimed by Applicant. It is unclear if “arranged on” is intended to require a direct and contacting relationship between the two layers – e.g. wherein the two layers are tied together through gaps within the reinforcement structure – or if “arranged on” is merely attempting to require 
Applicant’s arguments are largely conclusory in explaining why Macaulay lacks these features and only recites “[o]n the contrary, in Macaulay, for example as shown in FIGS. 3 and 4, which are reproduced below, the intermediate outer layer (17) is not arranged on the outer peripheral surface of the inner layer.” Examiner notes that Applicant’s analysis does not discuss whether or not the proximal outer layer is “arranged on the outer peripheral surface of the inner layer” and likewise does not discuss or attempt to differentiate the varying extents of intermediate outer layer (17) as compared between the embodiments of Fig. 3 and Fig. 4. Applicant’s preceding arguments in characterizing the instant invention recite “the catheter 1 of the present embodiment has the inner layer 10, which is continuous over the proximal outer layer 22, the intermediate outer layer 21, and the distal outer layer 20…” such that it would appear that Applicant is using “arranged on” in a sense of “arranged so as to overlie” as opposed to referencing the layers being tied together through gaps in the reinforcing braid.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-6, 9, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) in view of U.S. Patent No. 5,911,715 (“Berg”).
Regarding Claim 1, Macaulay discloses a catheter (10) comprising:
an elongated tube shaped shaft (11), the elongated tube shaped shaft having an inner layer (20) having a lumen (14) along a longitudinal direction, an outer layer (17, 18, 22) covering an outer peripheral surface of the inner layer (see Fig. 4), and a reinforcement body (21) disposed on the outer peripheral surface of the inner layer (see Fig. 3 or 4);
the outer layer including a distal outer layer (18) on a distal end portion of the shaft, an intermediate outer layer (17) proximal to the distal outer layer, and a proximal 
wherein the intermediate outer layer is more flexible than the proximal outer layer (see Col. 2, Ln. 14-33; Col. 6, Ln. 6-18) and a distance from an inner surface to an outer surface of the intermediate outer layer is greater than a distance from an inner surface to an outer surface of the proximal outer layer (see Fig. 4), and a distal end of the reinforcement body is located proximal to a distal end of the intermediate outer layer (see Fig. 4).
Macaulay discloses that each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral surface of the inner layer (see particularly Fig. 4) – i.e. as shown in Fig. 4 proximal layer 22 overlies/is arranged on the outer peripheral surface of the inner layer and at least a proximal part of the intermediate layer 17 overlies/is arranged on the outer peripheral surface of the inner layer.
However, should Examiner’s arguments concerning the metes and bounds of “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. Berg discloses a related variable flexibility catheter shaft distal section (Fig. 19) comprising an inner layer (122) which is similar in form and function to the inner layer of Macaulay wherein the inner layer terminates at a distal end (132) which can either terminate proximal to the soft distal end (see Fig. 20) of the catheter shaft in the manner described by Macaulay or terminate coincident with the distal end of the catheter shaft (see Fig. 21) such that the two configurations are suitable alternatives 
However, should Examiner’s arguments concerning the metes and bounds of the limitation “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. As discussed above, Berg discloses a reinforced catheter having variable flexibility sections in a manner related to that of Macaulay wherein Berg describes a braided reinforcement structure (14, 53, 126) wherein the inner and outer layers are bonded to one another through the braid such that an inner surface of the outer layer is in direct contact with an outer surface of the inner layer (see Fig. 6, 8, 11, 14). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide direct bonding between the inner and outer layers of the invention of Macaulay, as disclosed by Berg, in order to ensure a strong lamination between the inner layer and outer layers thereby resisting delamination between the layers when the catheter is manipulated.

Regarding Claim 4, Macaulay discloses that the distal end portion of the reinforcement body (see generally Fig. 5), an intersection portion in which the wires overlap each other is disposed (see Fig. 5), and the wires overlapping each other in the insertion portion are fixed (i.e. in the case of Macaulay the wires are fixed by a thermosetting polymer, Abstract – see Fig. 3 and 4).
Regarding Claim 5, Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).
Macaulay discloses that the length of the intermediate section is less than the outside diameter thereof and that the intermediate section has a length from about 1 to 10mm (typically about 2 to about 2.5mm), with the outside diameter of the section ranging from about 0.09-0.15” (2.3-3.7mm), whereby the inside diameters thereof range from about 0.07-0.09” (1.78-2.3), although greater or lesser dimensions can be used (see Col. 5). As such, assuming an outside diameter of 2.3mm (although “lesser dimensions may be used depending upon the particular end use of the catheter”), the thickness of the intermediate layer can be understood to be 0.52mm (or less), whereby the ratio of thickness of the intermediate outer layer to twice a thickness of the wires can be 3.42 (or less). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the intermediate layer to have a thickness such that the ratio of the thickness thereof to a value of twice the thickness of 
Regarding Claim 6, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; see Col. 5) or less (see Fig. 4). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body at any such values, including values of 1 to 2mm (a range entirely encompassed by the disclosed range of Macaulay).
Regarding Claim 8, Macaulay discloses that the distal outer layer has a hardness of “about a Shore 70 A [22 Shore D] to about a Shore 90 A [39 Shore D]”, the intermediate outer layer should have a hardness of “about a Shore 80 [29 Shore D] to about a Shore 100 A [58 Shore D]”, whereby the proximal outer layer will be understood to be harder than that. As such, the disclosed hardnesses of the Macaulay catheter overlap with Applicant’s instantly claimed range. Examiner therefore submits that the disclosure of Macaulay obviates the construction of a catheter having the claimed 
Regarding Claim 9, Macaulay discloses a distal portion of the intermediate outer layer does not include the reinforcement layer (see Fig. 3 and 4) and as modified in view of Berg (see above) the inner layer extends to a distal end of the catheter (see Berg Fig. 21 – compare with Fig. 20 – whereby the two configurations are indicated as being obvious alternatives to one another).
Regarding Claim 11, Macaulay discloses a catheter (10) comprising:
an elongated tube shaped shaft (11), the elongated tube shaped shaft having an inner layer (20) having a lumen (14) along a longitudinal direction, an outer layer (17, 18, 22) covering an outer peripheral surface of the inner layer (see Fig. 4), and a reinforcement body (21) disposed on the outer peripheral surface of the inner layer (see Fig. 3 or 4);
the outer layer including a distal outer layer (18) on a distal end portion of the shaft, an intermediate outer layer (17) proximal to the distal outer layer, and a proximal outer layer (e.g. 22 – see at sections 12 and/or 13) proximal to the intermediate outer layer and the distal outer layer (see Fig. 4); and
wherein the intermediate outer layer is more flexible than the proximal outer layer (see Col. 2, Ln. 14-33; Col. 6, Ln. 6-18and a distance from an inner surface to an outer surface of the intermediate outer layer is greater than a distance from an inner surface to an outer surface of the proximal outer layer (see Fig. 4), and a distal end of 
Macaulay discloses that each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral surface of the inner layer (see particularly Fig. 4) – i.e. as shown in Fig. 4 proximal layer 22 overlies/is arranged on the outer peripheral surface of the inner layer and at least a proximal part of the intermediate layer 17 overlies/is arranged on the outer peripheral surface of the inner layer.
However, should Examiner’s arguments concerning the metes and bounds of “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. Berg discloses a related variable flexibility catheter shaft distal section (Fig. 19) comprising an inner layer (122) which is similar in form and function to the inner layer of Macaulay wherein the inner layer terminates at a distal end (132) which can either terminate proximal to the soft distal end (see Fig. 20) of the catheter shaft in the manner described by Macaulay or terminate coincident with the distal end of the catheter shaft (see Fig. 21) such that the two configurations are suitable alternatives to one another (see Col. 14, Ln. 9-20). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Macaulay to be constructed such that the inner layer (20) is co-extensive with the catheter shaft such that the entirety of the proximal layer (17) extends over the inner layer, as disclosed by Berg, whereby Berg demonstrates the two configurations to be suitable alternatives to one another and therefore presents an obvious design choice 
However, should Examiner’s arguments concerning the metes and bounds of the limitation “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. As discussed above, Berg discloses a reinforced catheter having variable flexibility sections in a manner related to that of Macaulay wherein Berg describes a braided reinforcement structure (14, 53, 126) wherein the inner and outer layers are bonded to one another through the braid such that an inner surface of the outer layer is in direct contact with an outer surface of the inner layer (see Fig. 6, 8, 11, 14). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide direct bonding between the inner and outer layers of the invention of Macaulay, as disclosed by Berg, in order to ensure a strong lamination between the inner layer and outer layers thereby resisting delamination between the layers when the catheter is manipulated.
Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).
Macaulay discloses that the length of the intermediate section is less than the outside diameter thereof and that the intermediate section has a length from about 1 to 
Regarding Claim 15, Macaulay discloses a distal portion of the intermediate outer layer does not include the reinforcement layer (see Fig. 3 and 4).
Claim(s) 3, 12, 13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) in view of U.S. Patent No. .
Regarding Claims 3 and 12, Macaulay discloses the invention substantially as claimed except that the distal end portions of the wires located at the distal end of the reinforcement body have a curved shape. However, Mitsumune discloses a related catheter (1) having a related wire based reinforcement layer (43) wherein the ends of the wires can be secured to one another thereby reducing the profiles of the corners (see Fig. 5 and 6) as an alternative means of securing the distal ends of the wires (compare with Figs. 7-8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the curved securing method to secure the distal ends of the wires of the invention of Macaulay, as disclosed by Mitsumune, to prevent separation/unraveling of the wires using a known and predictable means of securement. 
Regarding Claim 13, Macaulay, particularly as modified in view of Mtisumune, discloses that the distal end portion of the reinforcement body (see generally Fig. 5-6 of Mitsumune), an intersection portion in which the wires overlap each other is disposed and the wires overlapping each other in the insertion portion are fixed.
Regarding Claim 17, Macaulay discloses a catheter (10) comprising:
an elongated tube shaped shaft (11), the elongated tube shaped shaft having an inner layer (20) having a lumen (14) along a longitudinal direction, an outer layer (17, 18, 22) covering an outer peripheral surface of the inner layer (see Fig. 4), and a 
the outer layer including a distal outer layer (18) on a distal end portion of the shaft, an intermediate outer layer (17) proximal to the distal outer layer, and a proximal outer layer (e.g. 22 – see at sections 12 and/or 13) proximal to the intermediate outer layer and the distal outer layer (see Fig. 4); and
wherein the intermediate outer layer is more flexible than the proximal outer layer (see Col. 2, Ln. 14-33; Col. 6, Ln. 6-18) and a distance from an inner surface to an outer surface of the intermediate outer layer is greater than a distance from an inner surface to an outer surface of the proximal outer layer (see Fig. 4), and a distal end of the reinforcement body is located proximal to a distal end of the intermediate outer layer (see Fig. 4).
Macaulay discloses that each of the intermediate outer layer and the proximal outer layer are arranged on the outer peripheral surface of the inner layer (see particularly Fig. 4) – i.e. as shown in Fig. 4 proximal layer 22 overlies/is arranged on the outer peripheral surface of the inner layer and at least a proximal part of the intermediate layer 17 overlies/is arranged on the outer peripheral surface of the inner layer.
However, should Examiner’s arguments concerning the metes and bounds of “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. Berg discloses a related variable flexibility catheter shaft distal 
However, should Examiner’s arguments concerning the metes and bounds of the limitation “arranged on the outer peripheral surface of the inner layer” not be found persuasive the following is presented. As discussed above, Berg discloses a reinforced catheter having variable flexibility sections in a manner related to that of Macaulay wherein Berg describes a braided reinforcement structure (14, 53, 126) wherein the inner and outer layers are bonded to one another through the braid such that an inner surface of the outer layer is in direct contact with an outer surface of the inner layer (see 
Macaulay discloses the invention substantially as claimed except that the distal end portions of the wires located at the distal end of the reinforcement body have a curved shape. However, Mitsumune discloses a related catheter (1) having a related wire based reinforcement layer (43) wherein the ends of the wires can be secured to one another thereby reducing the profiles of the corners (see Fig. 5 and 6) as an alternative means of securing the distal ends of the wires (compare with Figs. 7-8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize the curved securing method to secure the distal ends of the wires of the invention of Macaulay, as disclosed by Mitsumune, to prevent separation/unraveling of the wires using a known and predictable means of securement. It is unclear if the securement means claimed (and disclosed) by Applicant is the same as that described by Mitsumune. Examiner submits that there exists substantial overlap between the disclosed invention(s) of Mitsumune and the illustrated invention of the instant disclosure. However, the invention of Mitsumune does still appear to have “corners” to some degree, although the corners (in embodiments Fig. 5-6) are less pronounced than the corners in the alternative embodiments (in embodiments Figs. 7-8).

Regarding Claim 19, Macaulay discloses the reinforcement body having a thickness of 0.003” (0.076mm), wherein the reinforcement body comprises metallic wires embedded inside the outer layer (see Fig. 3 and 4).
Macaulay discloses that the length of the intermediate section is less than the outside diameter thereof and that the intermediate section has a length from about 1 to 10mm (typically about 2 to about 2.5mm), with the outside diameter of the section ranging from about 0.09-0.15” (2.3-3.7mm), whereby the inside diameters thereof range from about 0.07-0.09” (1.78-2.3), although greater or lesser dimensions can be used (see Col. 5). As such, assuming an outside diameter of 2.3mm (although “lesser dimensions may be used depending upon the particular end use of the catheter”), the thickness of the intermediate layer can be understood to be 0.52mm (or less), whereby the ratio of thickness of the intermediate outer layer to twice a thickness of the wires can be 3.42 (or less). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the intermediate layer to have a thickness such that the ratio of the thickness thereof to a value of twice the thickness of the wires is 1.8 to 2.4, since the explicitly disclosed value (3.42) approaches the claimed range (see MPEP 2144.05) and Macaulay suggests that smaller and larger dimensions can be used when adapting the catheter to specific purposes, it has been held that 
Regarding Claim 20, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; Col. 5) or less (see Fig. 4). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body at any such values, including values of 1 to 2mm (a range entirely encompassed by the disclosed range of Macaulay).
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) in view of U.S. Patent No. 5,911,715 (“Berg”) as applied above, and further in view of U.S. Publication No. 2017/000973 (“Otake”).
Regarding Claim 7, Macaulay discloses the invention substantially as claimed except for explicitly reciting the thread pitch of the metallic wires which are woven at regular pitches into a mesh shape such that it cannot be ascertained that the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch. Although, Macaulay does provide for the distance between the ends to be 2 to about 2.5mm, although greater and lesser 
Regarding Claim 14, Macaulay discloses that a distance between a distal end position of the intermediate outer layer and a distal end position of the reinforcement body can range from about 1 – 10mm and preferably about 2-2.5mm (see Fig. 3; see Col. 5) or less (see Fig. 4). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distance between the distal end position of the intermediate outer layer and the distal end 
Macaulay discloses the invention substantially as claimed except for explicitly reciting the thread pitch of the metallic wires which are woven at regular pitches into a mesh shape such that it cannot be ascertained that the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch. Although, Macaulay does provide for the distance between the ends to be 2 to about 2.5mm, although greater and lesser dimensions are contemplated. However, Otake discloses a related reinforced catheter wherein the wire pitch ranges from 1.5 to 7mm (Par. 35) “not limited” with other pitches exemplified as 0.180mm, 0.150mm, 0.250 mm, and 0.200mm (see Table 1). As such, using the boundaries of the identified thread pitches (0.150mm to 2.5mm) a 3 to 7x range extends from 0.450mm to 17.5mm, a range that wholly encompasses the range of Macaulay’s identified difference between the end of the reinforcement structure and the end of the intermediate layer. Given the fact that the prior art identifies both that the length of the intermediate layer can be longer or shorter and that the pitch can be likewise varied, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Macaulay to comprise exemplary values whereby the distance between the distal end position of the intermediate outer layer and the distal end position of the reinforcement body is 3 to 7x the pitch in constructing a specific catheter of a specific size to treat a specific patient in a specific target location, see MPEP 2144.05, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA .
Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,234,416 (“Macaulay”) in view of U.S. Patent No. 5,911,715 (“Berg”) as applied above, and further in view of U.S. Patent No. 6,036,682 (“Lange”).
Regarding Claims 10 and 16, Macaulay discloses the invention substantially as claimed except that the distal outer layer contains a substance having an X-ray radiopacity. However, Lange discloses a related reinforced catheter (64) wherein radiopaque material (40) can be used in segments either set back from the distal end (see Fig. 7) or at the distal end (see Fig. 5 and 8). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal outer layer of the invention of Macaulay to comprise the radiopaque markings, instead of the intermediate layer, as disclosed by Lange, the two configurations being known to be suitable alternatives to one another. In the instant case Examiner submits that the ordinary artisan is capable of constructing a polymer which is radiopaque for the distal tip, but still maintains the desirable properties of reduced hardness as compared to the more proximal outer layer segments.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.

“Macaulay does not disclose or suggest each of the intermediate outer layer and the proximal outer layer being arranged on the outer peripheral surface of the inner layer; and wherein the intermediate outer layer is more flexible than the proximal outer layer and a distance from an inner surface to an outer surface of the intermediate outer layer is greater than a distance from an inner surface to an outer surface of the proximal outer layer as recited in claim 1 as amended”. On the contrary, in Macaulay, for example, as shown in FIGS. 3 and 4, which are reproduced below, the intermediate outer layer (17) is not arranged on the outer peripheral surface of the inner layer”.
However, as characterized above Macaulay either teaches each of the noted limitations alone – or with further modification in view of Berg. Specifically, Macaulay explicitly discloses that the intermediate layer (17) is more flexible than the proximal outer layer (22) – reciting “[t]he soft tip is designed with progressively stiffer elements in the proximal direction” and “with the durometer hardness thereof increasing in each element from the most distal element to the most proximal element”.
Furthermore, as shown in Fig. 4 the distance from the inner surface of layer (17) to the outer surface of layer (17) is greater than the distance from the inner surface of layer (22) to the outer surface of layer (22).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/02/2021